980 So.2d 709 (2008)
Caroline BERTHELOT and Bernard J. Dolenz
v.
Virginia H. BRINKMANN and John Baxter Brinkmann, as Curator in Behalf of Virginia H. Brinkmann and Party Defendant.
No. 2008-C-0575.
Supreme Court of Louisiana.
May 16, 2008.
In re Dolenz, Bernard J.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Caddo, 1st Judicial District Court Div. H, No. 404,022; to the Court of Appeal, Second Circuit, No. 42,800-CA.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.
WEIMER, J., would grant.